DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.
Claims 1-17 are pending. Claims 1, 6-9 and 13 are amended and claim 17 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “opposing condensation areas” in line 3. It is unclear how the chamber forms more than one condensation area when the specification describes a single condensation area formed by the area that is not in direct contact with the heat source.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “opposing condensation areas” in line 3. It is unclear how the chamber forms more than one condensation area when the specification describes a single condensation area formed by the area that is not in direct contact with the heat source. It is interpreted that 
Claims 5, 6, 9-12 and 14 recite the limitation "the first outside surface portion" and claims 9 and 11 recite "the ". There is insufficient antecedent basis for these limitations in the claims since the limitations were cancelled from claim 1.
Claims 2-4, 7-8, 13 and 15-16 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 5,379,830).
In regards to claim 1, Itoh discloses
A heat-wing (Fig.1, 40) comprising:
a plate-shaped chamber (Figs.2A and 2B) formed by a first plate (41) spaced from a second plate (41) forming opposing condensation areas each having a length and a height (Fig.2B), the first plate and the second plate connected together by a frame (42, 43), the frame forming an evaporation area on a first end of the chamber between a first end of the first plate and a first end of the second plate (provided by bottom plate 42), the evaporation area having a 
a capillary structure layer (48) within the chamber and adjacent inner surfaces of at least a part of the first plate and the second plate, the capillary structure layer further attached to an inner surface of at least a part of the frame (col.4 lines 47-49); and
a phase transition working medium (col.4 lines 43-45) sealed within the sealed chamber, the sealed chamber being evacuated (col.4 lines 53-54);
wherein the evaporation area is configured to be coupled with the evaporation length and its thickness in direct, planar, physical contact with a heat source (Fig.1 and col.3 lines 20-24, base block 30 serves as a heat source for the evaporation area in that it absorbs heat from a component generating heat); and
wherein the condensation areas are configured to not be in direct physical contact with the heat source, and are configured to extend away from the heat source (Fig.1).
In regards to claim 2, Itoh discloses that the chamber extends away from a surface of the heat source with a perpendicular angle (Fig.1).
In regards to claim 3, Itoh discloses that the chamber extends away from a surface of the heat source with a parallel angle (Fig.1, upper portion of the chamber).
In regards to claim 4, Itoh discloses that the chamber extends away from a surface of the heat source with a tilted angle (Fig.1, angled portion 42).
In regards to claim 5, Itoh discloses that the first outside surface portion of the frame is planar for directly contacting a planar surface of the heat source (Fig.2B, bottom surface of plate 42 is planar).
In regards to claim 6, Itoh discloses that the first outside surface portion of the frame is shaped as a curved planar surface for directly contacting a corresponding curved planar surface of the heat source (Fig.2A).
In regards to claim 7, Itoh discloses that the first plate and the second plate are parallel planar surfaces (Fig.2B).
In regards to claim 8, Itoh discloses that the first plate and the second plate are curved surfaces (Fig.5).
In regards to claim 13, Itoh discloses
A heat-wing assembly (Fig.1), comprising a plurality of heat-wings of claim 1 for mounting in direct, physical contact with a single heat source (Fig.1).
In regards to claim 16, Itoh discloses that each of the plurality of heat-wings is fabricated as a portion of a heat source device, the first outer surface portion of the frame is configured as a portion of the heat source (Fig.1).
In regards to claim 17, Itoh discloses
A heat-wing (Fig.1, 40) comprising:
a chamber (Figs.2A and 2B) formed by a first condensation plate (41) and a second condensation plate (41), the first condensation plate and the second condensation plate each having a length and a height and being positioned adjacent to each other (Fig.2B), a first end of the first condensation plate and a first end of the second condensation plate are joined 
a capillary structure layer (48) and attached to the evaporation area within the chamber (Fig.2B and col.4 lines 47-49); and
a phase transition working medium sealed within the chamber (col.4 lines 43-45); 
wherein the evaporation area is configured to be coupled with its length and thickness in direct, planar, physical contact with a heat source at an area with a corresponding heat source length and thickness (Fig.1 and col.3 lines 20-24, base block 30 serves as a heat source for the evaporation area in that it absorbs heat from a component generating heat).

Allowable Subject Matter
Claims 9-12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Raheena R Malik/Examiner, Art Unit 3763